Citation Nr: 1756231	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected residual right foot condition manifested by foot drop, to include a rating in excess of 10 percent prior to January 25, 2017, and a rating in excess of 20 percent thereafter.  

2.  Entitlement to an increased rating for service-connected right knee degenerative joint disease (DJD), status post total knee replacement, to include rating in excess of 20 percent prior to February 25, 2014, and a rating in excess of 30 percent from April 1, 2015.  

3.  Entitlement to service connection for right foot bunion, to include as secondary to service-connected residuals right foot condition manifested by foot drop.  

4.  Entitlement to service connection for right arm and hand atrophy, to include as secondary to service-connected thoracolumbar spine and intervertebral disc syndrome disability and cervical spine disability.  

5.  Entitlement to service connection for right shoulder disability, to include as secondary to cervical spine disability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1977 and July 1979 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the appellant testified before an Acting Veterans Law Judge (VLJ) who has since retired from the Board.  The Veteran elected to have another Board hearing, which was conducted before the undersigned VLJ in September 2016.  Transcripts of both hearings are associated with the claims file.  


FINDINGS OF FACT

1.  In May 2011, the RO certified several issues to the Board for adjudication, including entitlement to an increased rating for a residual right foot condition and right knee DJD, entitlement to service connection for right arm and hand atrophy, right foot bunion and hypertension, and the issue of whether new and material evidence had been submitted to reopen a claim of service connection for a right shoulder disability.  

2.  In May 2012, the Board, in pertinent part, denied entitlement to service connection for hypertension, reopened the right shoulder service connection claim, and remanded the remaining claims for evidentiary development.  

3.  In October 2017, prior to the promulgation of a decision in this appeal, the Veteran and his representative submitted statements indicating that he wished to withdraw his appeal concerning all claims and appeals pending at that time.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to an increased rating for a residual right foot condition with foot drop and right knee DJD, as well as entitlement to service connection for right foot bunion, right arm and hand atrophy, and a right shoulder disability, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by a Veteran or by the authorized representative.  38 C.F.R. § 20.204. 

In May 2011, the RO certified several issues to the Board for adjudication, including entitlement to an increased rating for residual right foot condition and right knee DJD, entitlement to service connection for right arm and hand atrophy, right foot bunion, and hypertension, and the issue of whether new and material evidence had been submitted to reopen a claim of service connection for a right shoulder disability.  

In May 2012, the Board, in pertinent part, denied entitlement to service connection for hypertension, reopened the right shoulder service connection claim, and remanded the remaining claims for evidentiary development.  The requested development was conducted and the Veteran was afforded a Board hearing in September 2015, after which his appeal was returned to the Board for adjudication.  

In October 2017, the Veteran and his representative submitted written statements indicating that he wished to withdraw his appeal as to all pending claims and appeals.  At that time, the issues pending before the Board included entitlement to an increased rating for a residual right foot condition and right knee DJD, as well as entitlement to service connection for right arm and hand atrophy, right foot bunion, and a right shoulder disability.  

Given the statements submitted by the Veteran and his representative, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they must be dismissed.


ORDER

The appeal involving the issues of entitlement to an increased rating for residual right foot condition and right knee DJD, as well as entitlement to service connection for right arm and hand atrophy, right foot bunion, and a right shoulder disability, is dismissed.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


